Citation Nr: 0010567	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  98-02 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The veteran had active service from March 1972 to March 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 RO rating decision 
which, in pertinent part, denied service connection for a low 
back condition.  While the veteran initially indicated that 
he wanted to attend a hearing before a member of the Board, 
he subsequently clarified his request, stating that wanted a 
local hearing with a hearing officer.  A personal hearing at 
the RO was conducted in November 1998.  A transcript of this 
hearing is of record.

In June 1999, the Board considered the issue of entitlement 
to service connection for a low back disorder and remanded 
case for additional development.  


REMAND

The veteran reported a history of back pain on his March 1972 
report of medical history prior to entrance into service.  
Review of the service medical records reveals that the 
veteran was treated for back pain and placed on profile for 
back pain during service in May 1972 and again in October 
1974.  The service medical records also show that the veteran 
strained his back lifting a tent during service in January 
1975.   While the file does not contain a copy of the 
veteran's examination prior to separation, back pain with 
heavy lifting was noted on the January 1975 report of medical 
history. 

In the March 1995 statement that initiated this claim, the 
veteran reported that he had injured his back during service, 
and, that he has been receiving treatment for his back injury 
at the VA hospital in Montgomery, Alabama, on an outpatient 
basis, since discharge from service.  He requested that the 
VA obtain these records prior to addressing his claim.    

While the RO has requested outpatient treatment records from 
the VA medical center (VAMC) in Montgomery, Alabama on three 
separate occasions since the initiation of this claim, review 
of the request records on file reveals that on each occasion, 
the RO limited its request to records dated subsequent 
January 1994.  These limited requests have kept the Board in 
the dark as to whether or not the veteran has had a history 
of VA treatment for back problems dating back to service.    
 
Since the veteran has placed the VA on notice that it is in 
constructive possession of treatment records pertinent to his 
claim, and the Board has found that no search was ever 
conducted with regard to these records, the case must once 
again be remanded.  On remand the RO should seek to obtain 
any clinical records showing medical treatment received by 
the veteran at the Montgomery VAMC from the date of his 
separation from service in 1975 to the present.  These 
treatment records may be relevant to the appellant's claim 
and are necessary for a fair adjudication of his claim.  Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  Therefore, an attempt to 
obtain these records is warranted.

Additionally, the RO should attempt to obtain a copy of the 
veteran's examination prior to separation, which has not been 
associated with the claims file. 

The Board further notes that the had veteran testified during 
his November 1998 hearing that medical records may be 
available from private facilities, such as "Med One", which 
could show treatment for back problems dating back to the mid 
1970's.  Additionally, the Board has been informed, by way of 
a March 2000 letter from the veteran's service 
representative, that "a good address on the veteran could 
was not be obtained."  While on remand, the RO should make 
another attempt to contact the veteran and afford him the 
opportunity to submit any evidence relevant to his claim.  

Accordingly, while the Board regrets the delay, in order to 
assure that the evaluation of the appellant's claim is a 
fully informed one, this case is REMANDED for the following:



1.  The veteran should be contacted and 
advised of information needed in order to 
complete his application for service 
connection.  Specifically, he should be 
advised of his right to submit pertinent 
medical records regarding his claim, to 
include records from "Med One", which 
would tend to indicate that the veteran's 
back problems were due to or aggravated 
by service.

2.  The RO should make another attempt to 
secure copies of any of the veteran's 
service medical records that are not 
already on file.  Specifically noted in 
this regard is the absence of the 
veteran's examination prior to separation 
from service in 1975. 

3  The RO should contact the VAMC in 
Montgomery, Alabama, and obtain copies of 
all the clinical records showing 
treatment of the veteran for back 
problems during the period from the date 
of his separation from service in 1975 to 
the present.  All records obtained which 
are not already on file should be 
associated with the claims folder. 

4  The RO should take appropriate action 
to contact the veteran and determine 
whether he has any additional information 
or evidence to present in support of his 
claim of service connection for a low 
back disorder.  In so doing the RO should 
request the names, addresses, and 
approximate dates of treatment of all 
health care providers (VA and non-VA) who 
have treated him since service for low 
back problems.  Of particular interest 
are records from "Med One" and any VA 
records showing treatment for low back 
problems.  After obtaining any necessary 
authorizations, the health care providers 
that the veteran identifies should be 
contacted and asked to submit copies of 
all medical records documenting their 
treatment, which are not already in the 
claims folder.  All records obtained 
which are not already on file should be 
associated with the claims folder. 

5.  Following completion of the 
foregoing, the RO must review the claims 
folder, and ensure that the requested 
action was completed in full.  
Thereafter, the RO should take any other 
actions deemed necessary to develop the 
veteran's claim.  If, after review of the 
additional evidence submitted, the RO 
determines that the veteran has presented 
a well-grounded claim with respect to the 
issue herein and that VA examination is 
warranted, the veteran should be 
scheduled for an examination of the low 
back.  Any necessary special studies 
should be performed, and all pertinent 
clinical findings should be reported in 
detail.  The claims file, to include a 
copy of this Remand, should be made 
available to the examiner so that the 
veteran's pertinent history may be 
considered.  The examiner's report should 
fully set forth all current complaints 
and pertinent clinical findings, they 
should describe in detail the presence or 
absence of any back disorder and, where 
possible, they should identify the 
etiology of any disorder found.  All 
opinions expressed should be supported by 
reference to pertinent evidence.

6.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full, to the 
extent possible.  If any of the requested 
development cannot be completed, 
documentation of efforts to complete the 
action and the reasons for the failure 
thereof should be made a part of the 
record. 

7.  Following completion of the above, 
and after consideration of any additional 
evidence, the RO should readjudicate the 
veteran's claim for service connection 
for a low back disorder.  

8.  If any benefit requested by the 
veteran is denied, he and his 
representative should be furnished an 
SSOC which provides adequate notice of 
all actions taken by the RO subsequent to 
the issuance of the November 1999 SSOC.  
The appellant must then be afforded an 
opportunity to reply thereto.

No action is required of the appellant until he receives 
further notice.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 7 -


